Title: From Thomas Jefferson to the Board of War, 15 November 1779
From: Jefferson, Thomas
To: Board of War



In Council Novr. 15th. 1779.

The Board advise that one prison ship agreeable to the resolution of Assembly be employed; that she be moored in James river above the windings thereof which form the Peninsula’s in Henrico and Chesterfield Counties: that picquetts be erected on the South Side of the same river on such Spot as the Board of War or an Officer to be sent by them to examine grounds for that purpose shall direct; keeping in view the erecting them so near to the moorings of the prisonship as that the same Staff Officers may serve both. The height plan and dimensions of the picquets and block houses they refer to the board of War. The board will of course direct the materials to be of a durable kind, that country Abounding with Cedar proper for picquets.

Thos. Jefferson

